20-35769-cgm        Doc 72     Filed 08/28/20 Entered 08/28/20 19:10:56 Main Document
                                            Pg 1 of 13
                        Hearing Date: September 15, 2020 at 9:00 a.m. (prevailing Eastern Time)
                    Objection Deadline: September 8, 2020 at 4:00 p.m. (prevailing Eastern Time)

 George P. Angelich                                  M. Douglas Flahaut (admitted pro hac vice)
 ARENT FOX LLP                                       Annie Y. Stoops (admitted pro hac vice)
 1301 Avenue of the Americas                         ARENT FOX LLP
 Floor 42                                            Gas Company Tower
 New York, NY 10019-6040                             555 West Fifth Street, 48th Floor
 Telephone: (212) 484-3900                           Los Angeles, CA 90013
 Facsimile: (212) 484-3990                           Telephone: (213) 443-7559
 george.angelich@arentfox.com                        douglas.flahaut@arentfox.com
                                                     annie.stoops@arentfox.com

 Proposed Counsel for Debtor and Debtor-in-
 Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 :
 In re:                                          :
                                                        Chapter 11
                                                 :
 NTS W. USA CORP., A DELAWARE                    :
                                                        Case No. 20-35769 (CGM)
 CORPORATION,                                    :
                                                 :
                         Debtor.                 :
                                                 :

           NOTICE OF DEBTOR’S OMNIBUS MOTION FOR ENTRY OF ORDER
                    (I) AUTHORIZING REJECTION OF CERTAIN
          EXECUTORY CONTRACTS EFFECTIVE AS OF THE REJECTION DATE
                        AND (II) GRANTING RELATED RELIEF

           CONTRACT COUNTERPARTIES RECEIVING THIS MOTION
            SHOULD LOCATE THEIR NAME AND CONTRACT ON THE
           ATTACHED SCHEDULE 1 TO EXHIBIT A TO DETERMINE IF
      THIS MOTION AFFECTS THEIR CONTRACT OR RIGHTS THEREUNDER

          PLEASE TAKE NOTICE that on August 28, 2020, the above-captioned debtor and

debtor in possession, NTS W. USA Corp., a Delaware corporation, doing business as Desigual and

Desigual USA (“DUSA” or “Debtor”), by and through its counsel filed the Debtor’s Omnibus

Motion for Entry of Order (i) Authorizing Rejection of Certain Executory Contracts Effective as

of the Rejection Date and (ii) Granting Related Relief (the “Motion”).




AFDOCS/22805102.1
20-35769-cgm        Doc 72    Filed 08/28/20 Entered 08/28/20 19:10:56            Main Document
                                           Pg 2 of 13



       PLEASE TAKE FURTHER NOTICE that a hearing (the “Hearing”) on the Motion will

be held before The Honorable Cecelia G. Morris, Chief Bankruptcy Judge of the United States

Bankruptcy Court for the Southern District of New York (the “Court”), 355 Main Street,

Poughkeepsie, New York 12601-3315, on September 15, 2020 at 9:00 a.m. (prevailing Eastern

Time). In accordance with General Order M-543 (General Order M-543 can be found at

www.nysb.uscourts.gov, the official website for the Court), dated March 20, 2020, the Hearing

will only be conducted telephonically. Any parties wishing to participate in the Hearing must

make arrangements through CourtSolutions LLC. Instructions to register for CourtSolutions LLC

are attached to General Order M-543.

       PLEASE TAKE FURTHER NOTICE that any responses or objections (the

“Objections”) to the Motion shall: (a) be in writing; (b) conform to the Bankruptcy Rules, the

Local Rules, and all General Orders applicable to chapter 11 cases in the United States Bankruptcy

Court for the Southern District of New York; (c) (i) by attorneys practicing in the Bankruptcy

Court, including attorneys admitted pro hac vice, be filed with the Court electronically on the

docket of In re NTS W. USA Corp., a Delaware corporation, Case No. 20-35769 (CGM) by

registered users of the Court’s electronic filing system and in accordance with General Order M-

399 (which can be found at www.nysb.uscourts.gov) with a hard copy delivered directly to the

Court’s chambers or (ii) by all other parties in interest in accordance with the customary practices

of the Bankruptcy Court and General Order M-399; and (d) be served so as to be actually received

no later than September 8, 2020 at 4:00 p.m. (prevailing Eastern Time) (the “Objection

Deadline”), by the following parties or their respective counsel: (a) undersigned counsel to the

Debtor; (b) the Office of the United States Trustee; (c) the Subchapter V trustee; (d) DUSA’s 20




                                                 2
AFDOCS/22805102.1
20-35769-cgm        Doc 72     Filed 08/28/20 Entered 08/28/20 19:10:56         Main Document
                                            Pg 3 of 13



largest unsecured creditors; (e) proposed counsel to any Official Committee formed in this case;

(f) any party that requested notice pursuant to Federal Rule of Bankruptcy Procedure 2002.

       PLEASE TAKE FURTHER NOTICE that a copy of the Motion may be obtained free

of charge by visiting the website of Stretto at https://cases.stretto.com/desigual. You may also

obtain copies of any pleadings by visiting the Court’s website at http://www.nysb.uscourts.gov in

accordance with the procedures and fees set forth therein.

       PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

thereafter from time to time without further notice other than an announcement of the adjourned

date or dates at the Hearing or at a later hearing.

       PLEASE TAKE FURTHER NOTICE that if no objections or other responses are timely

filed and served with respect to the Motion, the Debtor shall, on or after the Objection Deadline,

submit to the Court an order substantially in the form annexed as Exhibit A to the Motion, which

order the Court may enter with no further notice or opportunity to be heard.



                           [Remainder of Page Left Intentionally Blank]




                                                      3
AFDOCS/22805102.1
20-35769-cgm        Doc 72   Filed 08/28/20 Entered 08/28/20 19:10:56       Main Document
                                          Pg 4 of 13



 Dated: New York, NY                            ARENT FOX LLP
        August 28, 2020

                                                By:   /s/ George P. Angelich
                                                      George P. Angelich
                                                      1301 Avenue of the Americas, Floor 42
                                                      New York, New York 10019
                                                      Telephone: (212) 484-3900
                                                      Facsimile: (212) 484-3990
                                                      Email: george.angelich@arentfox.com

                                                      -and-

                                                      M. Douglas Flahaut (admitted pro hac vice)
                                                      Annie Y. Stoops (admitted pro hac vice)
                                                      Arent Fox LLP
                                                      Gas Company Tower
                                                      555 West Fifth Street, 48th Floor
                                                      Los Angeles, CA 90013
                                                      Telephone: (213) 629-7400
                                                      Facsimile: (213) 629-7401
                                                      Email: douglas.flahaut@arentfox.com
                                                             annie.stoops@arentfox.com


                                                Proposed Counsel for the Debtor and Debtor-in-
                                                Possession




                                            4
AFDOCS/22805102.1
20-35769-cgm        Doc 72    Filed 08/28/20 Entered 08/28/20 19:10:56           Main Document
                                           Pg 5 of 13



 George P. Angelich                                 M. Douglas Flahaut (admitted pro hac vice)
 ARENT FOX LLP                                      Annie Y. Stoops (admitted pro hac vice)
 1301 Avenue of the Americas                        ARENT FOX LLP
 Floor 42                                           Gas Company Tower
 New York, NY 10019-6040                            555 West Fifth Street, 48th Floor
 Telephone: (212) 484-3900                          Los Angeles, CA 90013
 Facsimile: (212) 484-3990                          Telephone: (213) 443-7559
 george.angelich@arentfox.com                       douglas.flahaut@arentfox.com
                                                    annie.stoops@arentfox.com

 Proposed Counsel for Debtor and Debtor-in-
 Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                :
 In re:                                         :
                                                       Chapter 11
                                                :
 NTS W. USA CORP., A DELAWARE                   :
                                                       Case No. 20-35769 (CGM)
 CORPORATION,                                   :
                                                :
                         Debtor.                :
                                                :

               DEBTOR’S OMNIBUS MOTION FOR ENTRY OF ORDER
                   (I) AUTHORIZING REJECTION OF CERTAIN
          EXECUTORY CONTRACTS EFFECTIVE AS OF THE REJECTION DATE
                       AND (II) GRANTING RELATED RELIEF

           CONTRACT COUNTERPARTIES RECEIVING THIS MOTION
            SHOULD LOCATE THEIR NAME AND CONTRACT ON THE
           ATTACHED SCHEDULE 1 TO EXHIBIT A TO DETERMINE IF
      THIS MOTION AFFECTS THEIR CONTRACT OR RIGHTS THEREUNDER

          The above-captioned debtor and debtor in possession, NTS W. USA Corp., doing business

as Desigual and Desigual USA (“DUSA” or “Debtor”), by and through counsel, hereby files this

motion (the “Motion”) seeking entry of an order substantially in the form attached hereto as

Exhibit A (the “Proposed Order”) (a) authorizing DUSA to reject certain executory contracts, and

(b) granting related relief. In support of this Motion DUSA relies upon and incorporates by



AFDOCS/22798197.1
20-35769-cgm        Doc 72     Filed 08/28/20 Entered 08/28/20 19:10:56               Main Document
                                            Pg 6 of 13


reference the Declaration of Brian Ryniker in Support of Emergency “First Day” Motions (the

“Ryniker Declaration”) [Docket No. 15] and respectfully states as follows:

                                          BACKGROUND

        1.      On July 22, 2020 (“Petition Date”), DUSA filed a petition for chapter 11 bankruptcy

relief under subchapter V of chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”). DUSA is authorized to continue to operate its business and manage its properties as debtor

in possession pursuant to 11 U.S.C. §§ 1107(a) and 1108. No trustee, examiner, or statutory

committee of creditors has been appointed in this chapter 11 case.

        2.      Additional factual background regarding DUSA, including its business operations,

capital and debt structure, and the events leading to the filing of this chapter 11 case, is set forth in

more detail in the Ryniker Declaration.

                                  JURISDICTION AND VENUE

        3.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory bases for the relief requested herein are

sections 105(a), 365(a), and 554(a) of the Bankruptcy Code, Rules 6006, 6007 and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rules 6006-1 and 6007-1

of the Local Bankruptcy Rules for the Southern District of New York (the “Local Rules”).

                                      RELIEF REQUESTED

        4.      DUSA seeks entry of an order, substantially in the form attached hereto as Exhibit

A, (a) authorizing DUSA to reject certain executory contracts (collectively, the “Contracts”)




                                                   2
AFDOCS/22798197.1
20-35769-cgm          Doc 72      Filed 08/28/20 Entered 08/28/20 19:10:56                    Main Document
                                               Pg 7 of 13


identified on Schedule 11 to Exhibit A attached hereto as of the Rejection Date set forth herein,

and (b) granting related relief.

                                            THE CONTRACTS

        5.       DUSA is party to a number of Contracts, which include agreements with vendors

for the supply of goods and services, and other contracts related to DUSA’s business, particularly

its retail operations.

        6.       Due to the losses DUSA continues to sustain as a result of the devastating impact

COVID-19 pandemic has had on its sales and operations, DUSA, in consultation with its advisors,

has determined that the continuation of the Contracts will not benefit the Debtor’s estate. After

ceasing all brick-and-mortar retail operations, the goods and services subject to the Contracts are

no longer needed for the Debtor’s operations. Such that assuming the Contracts would cost DUSA

great expense for little to no benefit in return. By contrast, DUSA’s rejection of the Contracts will

substantially reduce its annual operating losses.

        7.       Accordingly, and after careful review in consultation with its advisors, DUSA has

determined in its business judgment that the Contracts are unnecessary to the continued operation

of DUSA’s business, have no value to DUSA’s estate, and should be rejected. In considering

DUSA’s options with respect to the Contracts, DUSA and the proposed Chief Restructuring Offer

believe there remains no other viable possibility other than rejection of the Contracts.

        8.       Through the rejection, DUSA will be relieved from paying for certain goods and

services that are no longer necessary for its business operations. By rejecting the Contracts, DUSA

will avoid incurring unnecessary administrative charges that provide no tangible benefit to DUSA’s

estate. The resulting savings from the rejection of the Contracts will increase DUSA’s future cash



1
  DUSA reserves the right to remove any Contract from Schedule 1 at any time prior to entry of an order approving
this Motion.
                                                        3
AFDOCS/22798197.1
20-35769-cgm        Doc 72    Filed 08/28/20 Entered 08/28/20 19:10:56            Main Document
                                           Pg 8 of 13


flow and allow DUSA to utilize such funds in connection with its more profitable wholesale and

ecommerce channels.

                                      BASIS FOR RELIEF

I.     Rejection of the Contracts Reflects DUSA’s Sound Business Judgment.

       9.      Section 365(a) of the Bankruptcy Code provides that with the court’s approval, a

debtor in possession may reject any executory contract or unexpired lease of the debtor. See also

NLRB v. Bildisco & Bildisco, 465 U.S. 513, 521 (1984). The purpose behind allowing assumption

and rejection under section 365(a) is “to permit the trustee or debtor-in-possession to use valuable

property of the estate and to renounce title to and abandon burdensome property.” In re Republic

Airways Holdings Inc., 547 B.R. 578, 582 (Bankr. S.D.N.Y. 2016) (quoting In re Orion Pictures

Corp., 4 F.3d 1095, 1098 (2d Cir. 1993)); In re Ames Dep’t Stores, Inc., 306 B.R. 43, 51-52 (Bankr.

S.D.N.Y. 2004) (“The ability to reject provides the trustee or debtor-in-possession with the means

to relieve the estate of the duty to perform on burdensome obligations at the expense of all of the

estate’s other creditors, and to avoid the incurrence of additional administrative expenses which

lack a corresponding benefit to the estate.”).

       10.     Courts will typically “approve motions to . . . reject executory contracts or

unexpired leases upon a showing that the debtor’s decision to take such action will benefit the

debtor’s estate and is an exercise of sound business judgment.” Republic Airways, 547 B.R. at 582

(quoting In re MF Global Holdings Ltd., 466 B.R. 239, 242 (Bankr. S.D.N.Y. 2012)). See also

NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984) (recognizing the business judgment

standard used to approve rejection of executory contracts or unexpired leases); Nostas Assocs. v.

Costich (In re Klein Sleep Prods., Inc.), 78 F.3d 18, 25 (2d Cir. 1996) (recognizing the “business

judgment” standard used to approve rejection of executory contracts). Courts defer to a debtor’s

business judgment in rejecting an unexpired lease, and they generally will not second-guess a

                                                 4
AFDOCS/22798197.1
20-35769-cgm        Doc 72    Filed 08/28/20 Entered 08/28/20 19:10:56              Main Document
                                           Pg 9 of 13


debtor’s business judgment concerning assumption or rejection. See In re MF Global Holdings

Ltd., 466 B.R. 239, 242 (Bankr. S.D.N.Y. 2012); In re Balco Equities Ltd., Inc., 323 B.R. 85, 98

(Bankr. S.D.N.Y. 2005).

       11.     Here, rejection of the Contracts is well within DUSA’s business judgment and is in

the best interest of its estate. As more fully explained above and in the Ryniker Declaration, in the

wake of the COVID-19 pandemic, DUSA was forced to close its store fronts, cease retail

operations, and work towards reorganizing its operations around its wholesale and e-commerce

sale channels. Consequently, the goods and services subject to the Contracts are no longer

beneficial to DUSA’s current operations. DUSA seeks to reject the Contracts to avoid the

incurrence of any additional, unnecessary expenses related to the Contracts. Unless rejection is

authorized, the Contracts will continue to burden DUSA’s estate with substantial administrative

expenses without any corresponding increase in revenue. Rejecting the Contracts will help ease

DUSA’ cash burn and increase liquidity – all of which will facilitate DUSA’s efforts to reorganize

around its wholesale and ecommerce operations as well as certain retail location(s) that benefit

DUSA’s overall business operations. Accordingly, DUSA respectfully requests that the Court

authorize the rejection of the Contracts pursuant to section 365(a) of the Bankruptcy Code.

II.    Rejection of the Contracts as of the Rejection Date is Appropriate.

       12.     DUSA respectfully submits rejection of the Contracts effective as of the Rejection

Date is appropriate. While section 365 of the Bankruptcy Code does not address whether the Court

may order retroactive rejection, courts have held that a bankruptcy court may, in its discretion,

authorize rejection retroactively to a date prior to entry of an order authorizing such rejection where

the balance of the equities favors such relief. See, e.g., BP Energy Co. v. Bethlehem Steel Corp.,

2002 WL 31548723, at *3 (S.D.N.Y. Nov. 15, 2002) (“[W]e cannot conclude . . . that a bankruptcy

court’s assignment of a retroactive rejection date falls outside of its authority when the balance of

                                                  5
AFDOCS/22798197.1
20-35769-cgm        Doc 72    Filed 08/28/20 Entered 08/28/20 19:10:56              Main Document
                                          Pg 10 of 13


the equities favors this solution.”); see also In re Thinking Machines Corp., 67 F.3d 1021, 1029

(1st Cir. 1995) (“[T]he approving court has the equitable power, in suitable cases, to order a

rejection to operate retroactively.”). In considering whether to approve retroactive rejection, courts

examine a number of factors, including the costs that a delayed rejection date would otherwise

impose on a debtor. See In re Jamesway Corp., 179 B.R. 33, 38 (S.D.N.Y. 1995).

       13.      Here, the balance of the equities favors approval of retroactive rejection of the

Contracts to the dates identified in Schedule 1. After assessing the viability of its retail operations

following the onset of the COVID-19 pandemic, DUSA, in consultation with its advisors, decided

to permanently close certain retail stores. The closing of these stores has made the goods and

services provided under the Contracts unnecessary and burdensome to DUSA’s continuing

operations and efforts to reorganize around its wholesale and e-commerce divisions. Retroactive

rejection effective as of the Rejection Date will benefit DUSA’s estate and creditors by cutting off

DUSA’s obligations to pay for goods and services that it no longer needs to operate as a going

concern.

       14.     While retroactive rejection of the Contracts serves to save DUSA from incurring

unnecessary administrative expenses that will hinder its efforts to reorganize, the counterparties to

the Contracts, on the other hand, will not be unduly prejudiced if rejection is deemed effective as

of the Rejection Date because they will have received notice of the motion and have sufficient

opportunity to act accordingly. Any postponement of the effective date of rejection of the

Contracts would require DUSA to compensate the counterparties, at the expense of its estate, and

force DUSA to incur unnecessary administrative expenses for goods and services that it no longer

needs to sustain its current operations and provide no tangible benefit to its estate.

       15.     Permitting rejection to occur as of the Rejection Date is consistent with prior rulings

in this and other jurisdictions. See, e.g., In re Barneys New York, Inc., Case No. 19-36300 (CGM)

                                                  6
AFDOCS/22798197.1
20-35769-cgm         Doc 72   Filed 08/28/20 Entered 08/28/20 19:10:56              Main Document
                                          Pg 11 of 13


(Bankr. S.D.N.Y. Sept. 4, 2019) [Docket No. 216] (approving retroactive rejection of unexpired

leases); In re Glansaol Holdings Inc., Case No. 18-14102 (MEW) (Bankr. S.D.N.Y. February 28,

2019) [Docket No. 222] (approving rejection of unexpired leases and executory contracts effective

as of the date of the rejection motion); In re Sears Holdings Corporation, Case No. 18-23538

(RDD) (Bankr. S.D.N.Y. Nov. 19, 2018) [Docket No. 810] (authorizing retroactive rejection of

leases); In re Nine West Holdings, Inc., Case No. 18-10947 (SCC) (Bankr. S.D.N.Y. May 16, 2018)

[Docket No. 256] (authorizing retroactive rejection of unexpired lease).

                          BANKRUPTCY RULE 6006 IS SATISFIED

       16.     Bankruptcy Rule 6006(a) provides that a “proceeding to assume, reject, or assign

an executory contract or unexpired lease . . . is governed by Rule 9014.” In turn, Bankruptcy Rule

9014(a) states that “[i]n a contested matter not otherwise governed by these rules, relief shall be

requested by motion, and reasonable notice and opportunity for hearing shall be afforded the party

against whom relief is sought.” Further, Bankruptcy Rule 6006(e) allows a debtor to consolidate,

in a single motion, requests for the authority to reject multiple executory contracts or unexpired

leases that are among different parties, subject to Bankruptcy Rule 6006(f). Bankruptcy Rule

6006(f) requires, in part, that such omnibus motion must: (a) “state in a conspicuous place that

parties receiving the omnibus motion should locate their names and their contracts or leases listed

in the motion;” (b) “list parties alphabetically and identify the corresponding contract or lease;” (c)

“be numbered consecutively with other omnibus motions to assume, assign, or reject executory

contracts or unexpired leases;” and (d) “be limited to no more than 100 executory contracts or

unexpired leases.”

       17.     DUSA has provided a conspicuous notice that includes the parties’ names and

Contracts, the counterparties to the Contracts, and identifies the Contracts to be rejected. This

motion and the notice provided to the counterparties and other parties in interest are thus sufficient

                                                  7
AFDOCS/22798197.1
20-35769-cgm        Doc 72    Filed 08/28/20 Entered 08/28/20 19:10:56            Main Document
                                          Pg 12 of 13


under Bankruptcy Rule 6006. To the extent this motion does not comply with Bankruptcy Rule

6006, DUSA respectfully requests a waiver.

      REQUEST FOR WAIVER OF BANKRUPTCY RULES 6004(A) AND 6004(H)

       18.     In light of the foregoing, DUSA respectfully requests that the court enter an order

finding that notice has been sufficient under Rule 6004(a), and waiving the 14-day stay imposed

by Rule 6004(h). A sufficient business need to close a transaction within the 14–day period is

cause to waive the stay under Rule 6004(h). In re Borders Grp., Inc., 453 B.R. 477, 486 (Bankr.

S.D.N.Y. 2011).

                                 RESERVATION OF RIGHTS

       19.     Nothing in this Motion should be construed as (a) an admission as to the validity,

priority, or character of any claim or other asserted right or obligation, or a waiver or other

limitation on DUSA’s ability to contest the same on any ground permitted by bankruptcy or

applicable non-bankruptcy law, (b) a promise to pay any claim or other obligation, (c) granting

third-party-beneficiary status or bestowing any additional rights on any third party, (d) being

otherwise enforceable by any third-party, or (e) otherwise prejudicial to DUSA’s rights to contest

any amounts owed in connection with the obligations discussed herein.

                                     MOTION PRACTICE

       20.     This motion includes citations to the applicable rules and statutory authorities upon

which the relief requested herein is predicated and a discussion of their application to this motion.

Accordingly, DUSA submits that this motion satisfies Local Rule 9013-1(a).

                                             NOTICE

       21.     Notice of this Motion has been provided to: (a) the Office of the United States

Trustee; (b) the Subchapter V trustee; (c) DUSA’s 20 largest unsecured creditors; and (d) all



                                                 8
AFDOCS/22798197.1
20-35769-cgm        Doc 72    Filed 08/28/20 Entered 08/28/20 19:10:56             Main Document
                                          Pg 13 of 13


counterparties under the Contracts identified in Schedule 1. DUSA respectfully submits that notice

has been adequate for the relief requested.

                                     NO PRIOR REQUEST

       22.       DUSA has not made any prior request to this or to any other court for the relief

sought herein.

                                          CONCLUSION

                 WHEREFORE, DUSA respectfully requests that the Court grant the relief

requested herein, substantially in the form of Exhibit A, and such other and further relief as is just

and appropriate.

 Dated: New York, NY                                  ARENT FOX LLP
        August 28, 2020

                                                      By:   /s/ George P. Angelich
                                                            George P. Angelich
                                                            1301 Avenue of the Americas, Floor 42
                                                            New York, New York 10019
                                                            Telephone: (212) 484-3900
                                                            Facsimile: (212) 484-3990
                                                            Email: george.angelich@arentfox.com

                                                            -and-

                                                            M. Douglas Flahaut (admitted pro hac vice)
                                                            Annie Y. Stoops (admitted pro hac vice)
                                                            Arent Fox LLP
                                                            Gas Company Tower
                                                            555 West Fifth Street, 48th Floor
                                                            Los Angeles, CA 90013
                                                            Telephone: (213) 629-7400
                                                            Facsimile: (213) 629-7401
                                                            Email: douglas.flahaut@arentfox.com
                                                                   annie.stoops@arentfox.com


                                                      Proposed Counsel for the Debtor and Debtor-in-
                                                      Possession



                                                  9
AFDOCS/22798197.1
